DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendments have overcome the previous rejections based on 35 USC sections 101 and 112.  However a new rejections are made of based on 35 USC section 112 because of the change in scope brought on by the substantial amendments of the claim.

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. The Examiner has mapped Richardson to show the amended subject matter.  Richardson shows a system which synchronizes workspaces between participants.  The local instances are clearly downloaded from the server as shown and explained with respect to Figures 3 and 4.  Paragraph 40 explains how elements are downloaded.  The applicant has not disclosed any particular technology regarding parsing local instances to build shared workspaces.  The Examiner concluded that Richardson’s disclosure about downloading elements are “parsed” from available elements at the server.  The claims do not establish any context in which parsing occurs or define the structure of the projectable space instance or how it is actually parsed so such an interpretation is reasonable given the breadth of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 9-12, 14, 18-20, 22, 23, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1
Claim 1 recites the following limitations:
parsing the projectable space instance to build a relational synchronization workspace according to parsed contents of the projectable space instance and an operational demand from at least one promoter; and projecting the relational synchronization workspace to at least one participant,

Claim 14 recites the following limitations:
parsing the projectable space instance to build a relational synchronization workspace according to parsed contents of the projectable space instance and an operational demand; and projecting the relational synchronization workspace to at least one cooperator of multiple cooperators,


The applicant’s specification defines projecting as follows:
In an embodiment, the method of projecting the workspace comprises the following steps. Firstly, a projectable space instance instantiated by the unified script is obtained through a uniform resource identifier (URI). As mentioned above, the unified script is defined to configure at least one of the matterizer, the information and the tool to model the workspace. Moreover, the projectable space instance is used to build the projected workspace corresponding to the workspace, and thus provide an interface for operating at least one of the matterizer, the information and the tool to implement a task. Then, a projector parses the projectable space instance and build a working environment to configure at least one of the matterizer, the information and the tool so as to execute the projected workspace for providing interactions between at least one user and the projected workspace.

The applicant’s disclosure does not define the step of “parsing the projectable space instance” separately from the step of “projecting the relational synchronization workspace to at least one participant”.  The applicant’s specification does not have support for the sequence claimed in claims 1 and 14.

Written Description Issue #2
Claim 1 recited the following limitation:
when a first one of the at least one promoter, the at least one participant and the one other participant performs an operation to generate a change in a first one of the projected relational synchronization workspace, the second relational synchronization workspace and the third relational synchronization workspace synchronously generating the change in at least a second one of the projected relational synchronization workspace, the second relational synchronization workspace and the third relational synchronization workspace according to a synchronization setting and a synchronization command is generated and transmitted to the at least second of the projected relational synchronization workspace, the second relational synchronization workspace, and third relational synchronization workspace, and the other participant through a client-server architecture or a peer-to-peer architecture, so that the projected relational synchronization workspace, the second relational synchronization workspace, and the third relational synchronization workspace and the other participant are synchronously changed.


The applicant did not disclose that the command is transmitted separately to the other participant and the other participant’s relational synchronization workspace.  The applicant did not disclose that the relational synchronization workspaces and also “the other participant” are synchronously changed.  Previously the claim identified the workspaces as being “of the” promotor and participants.  The original disclosure does cover synchronously changing workspaces but does not cover using a synchronization command to synchronously change other participants as covered by the current scope of claim 1.  For examination purposes, it will be assumed the strikethrough was supposed to continue through the rest of the claim to cover the relationship that is actually disclosed.

Written Description Issue #3
Claim 23 recites the following:
at least one cooperator of multiple cooperators accesses the projected relational synchronization workspace

when the at least one cooperator of the multiple cooperators performs an operation to generate a change in the projected relational synchronization workspace

The applicant did not disclose that more than one cooperator would have access to a single projected relational synchronization workspace or that more than one cooperator could change a single projected relational synchronization workspace.  The applicant’s invention defines each cooperator as having their own specific projected relational synchronization workspace that the cooperator uses to cooperate with other cooperators.  There is no disclosure that they share a single projected relational synchronization workspace as claimed.  There is no support for the “at least one” language.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 22, 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "and the at least one original information" in the newly amended portion.  There is insufficient antecedent basis for this limitation in the claim.  The “at least one original information” is subject to an “or” operator and thus not required by the claim.  The claim does not have antecedent basis when the “at least one original information” is not corresponding to the original tool.
Claim 22 recites the limitation "the projected relational synchronization workspace" in the amended portion.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 recited multiple projected workspaces.
Claim 23 recites the limitation "wherein after the projected relational synchronization workspace equips a plurality of unified matters that are combined in the projectable space instance" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.  It’s not clear when the projected relational synchronization workspace performs the equipping of a plurality of unified matters or how the wherein clause is related to the parsing step.  
Claim 23 recites the limitation "cooperate with at least one other cooperator of the multiple cooperators to cooperatively implement the task".  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what task the applicant is referring to.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is not clear how the two wherein clauses in the first limitation are related because they both combine unified matters.  It is not clear whether the applicant is claiming multiple steps of combining unified matters or whether the applicant is trying to claim different aspects of the same steps.  The applicant should consider only using the term “wherein” to further define a specific limitation and not to introduce completely new limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9, 14, 18-20, 23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2011/0307555 to Richardson et al.
As to claim 1, Richardson teaches a networking cooperation method, comprising steps of: combining a plurality of unified matters (sync flows 114) together into a projectable space instance (paragraph 40, data structures and elements described in paragraph 40 for the peer to manipulate the flows) and parsing the projectable space (paragraph 40 and 41, the download of individual data structures and elements is considered “parsing” in the broad context claimed) instance to build a relational synchronization workspace according to parsed contents of the projectable space instance (paragraphs 25 and 38, local instances shared workspace 116) and an operational demand from at least one promoter (paragraph 38); and projecting the relational synchronization workspace to at least one participant (Figure 5), wherein the projected relational synchronization workspace equips the plurality of unified matters according to the projectable space instance (Figure 5 and corresponding disclosure), wherein the at least one participant accesses the projected relational synchronization workspace to cooperatively implement a task with the at least one promoter and/or one other participant, the at least one promotor using a second relational synchronization workspace, the one other participant using a third relational synchronization workspace (Figures 1-3, the clients each have their own instance of the workspace that they use to collaborate); when a first one of the at least one promoter, the at least one participant and the one other participant performs an operation to generate a change in a first one of the projected relational synchronization workspace , the second relational synchronization workspace and the third relational synchronization workspace (Figures 6 and 7) synchronously generating the change in at least a second one of the projected relational synchronization workspace, the second relational synchronization workspace and the third relational synchronization workspace according to a synchronization setting (Figures 6 and 7 show the operation of settings for resolving conflicts amongst syncs) and a synchronization command is generated and transmitted to the at least second of the projected relational synchronization workspace, the second relational synchronization workspace, and third relational synchronization workspace through a client-server architecture or a peer-to-peer architecture (paragraphs 20 and 21), so that the projected relational synchronization workspace, the second relational synchronization workspace, and the third relational synchronization workspace are synchronously changed (Figures 6 and 7).

As to claim 14, it is rejected for the same reason as claim 1.  The promoter and participants in claim 1 are the same as the cooperators in claim 14.  Otherwise the claims are the same.

As to claim 21, Richardson teaches a system comprising a machine having computational capability and a non-transitory medium having program code stored therein that in response to execution by the machine, causes the system to at least: after receiving a projectable space instance (paragraphs 40 and 41, downloaded data structures for the peer to manipulate the flows), parse the projectable space instance to build a projected relational synchronization workspace (paragraphs 25 and 38, local instances shared workspace 116) according to parsed contents of the projectable space instance, wherein after the projected relational synchronization workspace equips a plurality of unified matters (sync flows 114) that are combined in the projectable space instance, at least one cooperator of multiple cooperators accesses the projected relational synchronization workspace and cooperate with at least one other cooperator of the multiple cooperators to cooperatively implement the task (Figure 4 shows an example of a collaborative contact list task), the at least one other cooperator using at least another relational synchronization workspace (Figures 1-7 show the synchronization between peer workspaces), wherein the plurality of unified matters are combined together into the projectable space instance according to an operational demand (workspaces are synced according to the operational demands of the peers), and when the at least one cooperator of the multiple cooperators performs an operation to generate a change in the projected relational synchronization workspace (Figures 6 and 7), synchronously generate the change in the at least another projected relational synchronization workspace according to a synchronization setting (Figures 6 and 7 show the operation of settings for resolving conflicts amongst syncs), and generate and transmit a synchronization command to the at least another projected relational synchronization workspace (Figures 6 and 7)  through a client-server architecture or a peer-to-peer architecture (paragraphs 20 and 21), so that the projected relational synchronization workspace and the at least another projected relational synchronization workspace are synchronously changed (Figures 6 and 7).
As to claims 5 and 18, see Figure 1 for machines.
As to claims 6 and 19, see Figure 6 and paragraph 92.
As to claim 7, 9, and 20, see the unit 308 is the matterizer and the data in the shared workspace 116 are the unified matters.
As to claim 26, see Figures 1 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0307555 by Richardson et al. in view of U.S. Patent Number 8,214,747 by Yankovich et al.
As to claims 10 and 22, Richardson teaches the methods of claims 1 and 14 however Richardson does not explicitly teach the use of a URI or Javascript for implementing the claimed invention.
Yankovich teaches a method of projecting a shared workspace by acquiring the projectable space instance through a uniform resource identifier (col. 11, lines 15-35); and using a projector to parse the projectable space instance to build a working environment to configure a projected relational synchronization workspace, so that the projected relational synchronization workspace is executed in the working environment (col. 11, lines 36-56); wherein the projector is loaded into an engine that provides a compatible environment to execute the projector (col. 11, lines 36-56).
It would have been obvious to those of ordinary skill in the networked collaborative art at the time of the applicant’s filing to combine the teachings of Richardson regarding implementing a collaborative workspace with the teachings of Yankovich regarding the use of a URI to access the shared workspace because Yankovich shows one possible technical implementation for the broader teachings of Richardson.
As to claim 12, see col. 14, lines 29-44 of Yankovich.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442